        Case 1:17-cr-00149-LAK Document 117 Filed 01/15/19 Page 1 of 1



                           GRECO JLNEYLAND
                           AT TO R N E Y S              AT            LAW


                                            January 15, 2019




Honorable Judge Lewis A. Kaplan
United States District Court Judge
Southern District of New York
500 Pearl St. - Room 21B
New York, NY 10007-1312

        Re: United States v. Alvarez [Case No. S2-17-CR-149 (LAK)]

                                                                   VIA Electronic Case Filing (ECF)


Dear Judge Kaplan,

        Please allow this letter motion to serve as a request to adjourn sentencing in this matter,
which is currently scheduled for January 24, 2019, at 2:00pm.

         The reason for this request is that to date, the Defense has still not received a final copy
of the pre-sentence report. In addition to this, as a result of the government shut-down, the legal
visitations at MDC have been cancelled for the last two (2) days in a row, and may continue to
be difficult to achieve going forward.

         We need to review the pre-sentence report with Mr. Alvarez, as well as obtaining the
final items needed for his sentencing memo.

        Accordingly, we are respectfully requesting an adjournment of his sentencing for
approximately four (4) weeks. Any date that is convenient for the Court is fine for the Defendant,
except for February 22, 2019, as we have another federal sentencing scheduled for that same day.

        We have informed counsel for the government of our intention to request a continuance
of the sentencing date, and they have indicated that they have no objection to this request.

       Thanks in advance for your attention with this matter.




cc: AUSA Lauren Schorr via electronic mail
       AUSA Shawn Crowley via electronic mail

             535 5'"' AVENUE, 25"' FLOOR. NEW YORK, NY 10017
                           Tlil..      212.951.1300   l-AX     212.951.1302


                     NEW            YORK      LOS     ANGELES          HOUSTON
